Citation Nr: 9920168	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-23 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for internal derangement 
of the right knee with a torn meniscus, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Edmond A. Tiryak, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and Ms. L.L.








ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC), which 
denied the veteran's claim of entitlement to an increased 
rating for internal derangement of the right knee with a torn 
meniscus.

The Board notes that in June 1969, the RO&IC denied the 
veteran's claim of entitlement to service connection for a 
left knee condition.  Since filing his present claim for an 
increased rating for his right knee, the veteran has 
repeatedly indicated that his left knee condition has 
increased in severity, and that this condition was also 
incurred in service.  

Additionally, the veteran has submitted both VA and private 
medical reports which show ongoing treatment for a left knee 
condition.  However, the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection has been neither procedurally prepared 
nor certified for appellate review and is referred to the 
RO&IC for appropriate consideration.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).



REMAND

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for internal 
derangement of the right knee with a torn meniscus is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  Since the claim 
of entitlement to an increased evaluation is well grounded, 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a). 

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (Citing Proscelle).  The Court has 
further held that where a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998), must also be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare- ups."  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).




The Board notes that there is a great deal of ambiguity in 
the record regarding the current severity of the veteran's 
right knee condition.  While the reports of the veteran's VA 
examinations seem to point to an almost asymptomatic 
disability, the veteran's private physicians have indicated a 
condition that is much more severe.  Additionally, the VA 
examinations of record did not address specific findings set 
forth in DeLuca, and 38 C.F.R. §§ 4.40, 4.45, and 4.59 were 
not included in the examination report.  A comprehensive 
examination must assess functional loss that may result 
during flare-ups or repeated use over time, and a rating may 
not merely rely on limitation of motion in a rating code as 
subsuming 38 C.F.R. §§ 4.40, 4.45, and 4.59 criteria that may 
provide an independent basis for an increased rating.  
Deluca, supra.

The Board is of the opinion that another comprehensive 
examination of the veteran by a VA orthopedic surgeon 
addressing the concerns of DeLuca with 38 C.F.R. §§ 4.40, 
4.45, and 4.59, would materially assist in the adjudication 
of the claimant's appeals.

Additionally, the Board notes that on several occasions, the 
veteran has stated that in November 1995, he was seen by a 
number of VA physicians at the Philadelphia VA Outpatient 
Clinic regarding his right knee condition.  However, the 
record does not reflect that the RO&IC has previously 
attempted to obtain the records from this examination.  
Although the RO&IC did at one point request any available 
records from this facility, the RO&IC only requested records 
dated after January 1996.  In light of the importance the 
veteran has placed on this examination, and because the 
veteran has indicated that he has been unable to obtain these 
records himself, the Board finds that further attempt should 
be made by the RO&IC to obtain these records.

In light of the above, and to ensure full compliance with due 
process requirements and VA's statutory duty to assist, the 
case is remanded to the RO&IC for the following development:

1.  The RO&IC should request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for an increased rating for his right 
knee disability.  After securing any 
necessary authorization or medical 
releases, the RO&IC should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not been 
previously secured.  Regardless of the 
veteran's response, the RO&IC should 
secure all outstanding VA treatment 
records, in particular, those of his 
November 1995 examination at the VA 
Outpatient Clinic in Philadelphia.

2.  The RO&IC should arrange for a VA 
orthopedic examination of the veteran by 
an appropriate specialist to determine 
the current nature and extent of severity 
of his service-connected right knee 
disability.  

The claims file, the criteria under 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and pursuant 
to conduction and completion of the 
examination and the examiner must annotate 
the examination report in this regard.  Any 
further indicated special studies must be 
conducted.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including range of motion, with an 
explanation as to what is the normal range of 
motion linked to the veteran's service-
connected right knee disability.  

The examiner should record information 
concerning pain on use, and comment on the 
functional limitations, if any, caused by the 
knee disability.  It is requested that the 
examiner provide explicit responses to the 
following questions:

To what extent, if any, does pain, supported 
by adequate pathology and evidenced by the 
visible behavior of the veteran, result in 
functional loss, with respect to his right 
knee disability. The examiner should 
carefully elicit all of the veteran's 
subjective complaints concerning his knee 
disability and offer an opinion as to whether 
there is adequate pathology present to 
support each of the veteran's subjective 
complaints.  It is requested that the 
examiner also provide explicit responses to 
the following questions:

To what extent does the service-connected 
disability cause weakened movement, excess 
fatigability, and incoordination, and if it 
does, it would be helpful for the examiner to 
comment on the severity of these 
manifestations and on the appellant's 
employment impairment in light of each of 
them.

The examiner is requested to comment 
specifically on whether pain is visibly 
manifested on movement of the disability, 
and, if so, to what extent; the presence and 
degree of, or absence of, muscle atrophy 
attributable thereto; the presence or absence 
of changes in the condition of the skin 
indicative of disuse due to the service-
connected disability; or the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected right knee disability. The 
presence or absence and extent of associated 
muscle spasm, swelling, deformity, excess 
fatigability, incoordination, and the like, 
should be reported.  




Any opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  Thereafter, the RO&IC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO&IC should review 
the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO&IC should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO&IC should again 
adjudicate the veteran's claim for a 
higher initial rating for the his right 
knee disability with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and the holding in DeLuca, as 
warranted.  

The RO&IC should consider whether there 
are any exceptional or unusual 
circumstances that would warrant 
consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. 
§ 3.321(b) (1) (1998).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO&IC should issue a supplemental 
statement of the case, and a reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO&IC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



